DETAILED ACTION

Claims 1-6 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 





Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Baiada et al. into the intended end result, thereby improving the airport demand management as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).


Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mack (Minimally Invasive Surgery, 2001).


    PNG
    media_image1.png
    454
    441
    media_image1.png
    Greyscale
As per claim 1, Mack teaches a robot (see Fig. on page 571, for the robot) comprising: an arm (see Fig. on page 571, for the arm); a tool (see Fig. on page 571, for the tool tip) attached to the arm (see Fig. on page 571, for the arm); a measurement fixture to be detachably attached to a tip portion of the tool (see Fig. on page 571, for the tool tip); and a controller (see Fig. on page 571; and Table on page 570, for surgeon’s control) that recognizes a reference coordinate system (see Table on page 570, wherein the feedback has been interpreted as reference coordinate system) used to control the arm (see Fig. on page 571, for the arm) and that controls the arm (see Fig. on page 571, for the arm), wherein the controller (see Fig. on page 571; and Table on page 570, for surgeon’s control) stores data indicating a positional relationship (see Table on page 570 and Fig. on page 571, meet the positional relationship) between a tip of the tool (see Fig. on page 571, for the tool tip) and the measurement fixture or data to be used to calculate the positional relationship (see Table on page 570 and Fig. on page 571, meet the positional relationship), and the controller (see Fig. on page 571; and Table on page 570, for surgeon’s control) calculates positional coordinates of the tip of the tool (see Fig. on page 571, for the tool tip) in the reference coordinate system (see Table on page 570, wherein the feedback has been interpreted as reference coordinate system) based on position data of the measurement fixture and the positional relationship (see Table on page 570 and Fig. on page 571, meet the positional relationship), wherein the position data is detected by using acquired image data (see Fig. on page 571, particularly top left corner has shown clear evidence of acquired image data displayed on the surgeon console as well) from a visual sensor (see Fig. on page 571, wherein one of the arms contains a camera which has been taken as visual sensor) whose position is associated with the reference coordinate system (see Table on page 570, wherein the feedback has been interpreted as reference coordinate system).  

As per claim 2, Mack teaches wherein the tip portion of the tool (see Fig. on page 571, for the tool tip) extends in a prescribed direction, the measurement fixture includes a gripping portion (see Fig. on page 571, for the gripping portion) which 2105560180US grips an outer circumference surface of the tip portion of the tool (see Fig. on page 571, for the tool tip), and an extension portion that extends in the prescribed direction from the gripping portion (see Fig. on page 571, for the gripping portion), a groove that extends in the prescribed direction and in which the outer circumference surface of the tip portion fits is formed in the gripping portion (see Fig. on page 571, for the gripping portion), and the controller (see Fig. on page 571; and Table on page 570, for surgeon’s control) calculates the positional coordinates of the tip of the tool (see Fig. on page 571, for the tool tip) based on position data of a hole (see Fig. on page 571, wherein a patient body contains three holes, and position of such hole falls under medical practice, or any type of use) or a mark formed in the extension portion of the measurement fixture and the positional relationship (see Table on page 570 and Fig. on page 571, meet the positional relationship), wherein the position data is calculated based on the acquired image data (see Fig. on page 571, particularly top left corner has shown clear evidence of acquired image data displayed on the surgeon console as well).  

As per claim 3, Mack teaches wherein the hole (see Fig. on page 571, wherein a patient body contains three holes, and position of such hole falls under medical practice, or any type of use) passes through the extension portion, the hole (see Fig. on page 571, wherein a patient body contains three holes, and position of such hole falls under medical practice, or any type of use, as noted above) has an opening on a side imaged by the visual sensor (see Fig. on page 571, wherein one of the arms contains a camera which has been taken as visual sensor), and an opening on the opposite side, and the opening on the opposite side of the hole is closed by an anti-reflection1 member (see Fig. on page 571, wherein a patient body contains three holes, and position of such hole falls under medical practice, or any type of use).  

As per claim 4, Mack teaches a measurement fixture to be attached to a tip portion of a tool (see Fig. on page 571, for the tool tip) for a robot (see Fig. on page 571, for the robot), the measurement fixture comprising: a gripping portion (see Fig. on page 571, for the gripping portion) that grips an outer circumference surface of the tip portion extending in a prescribed direction; and 2205560180US an extension portion that extends in the prescribed direction from the gripping portion (see Fig. on page 571, for the gripping portion), wherein a groove that extends in the prescribed direction and in which the outer circumference surface of the tip portion fits is formed in the gripping portion (see Fig. on page 571, for the gripping portion), and a plurality of holes or marks (see Fig. on page 571, wherein a patient body contains three holes, and position of such hole falls under medical practice, or any type of use), which are to be imaged by a visual sensor, are formed in the extension portion (see Fig. on page 571, wherein one of the arms contains a camera which has been taken as visual sensor).  

As per claim 5, Mack teaches wherein at least some of the plurality of holes are arrayed in an X-direction that is orthogonal to the prescribed direction, and at least some of the rest of the plurality of holes are arranged in the prescribed direction (see Fig. on page 571, wherein a patient body contains three holes, and position of such hole falls under medical practice, or any type of use, and having these holes orthogonally falls under design choice).  

As per claim 6, Mack teaches a tool (see Fig. on page 571, for the tool tip)-tip-position determining method comprising: attaching a measurement fixture to a tip portion of a tool (see Fig. on page 571, for the tool tip) attached to an arm (see Fig. on page 571, for the arm) of a robot (see Fig. on page 571, for the robot); acquiring an image of the measurement fixture by means of a visual sensor (see Fig. on page 571, wherein one of the arms contains a camera which has been taken as visual sensor) whose position is associated with a reference coordinate system (see Table on page 570, wherein the feedback has been interpreted as reference coordinate system) used to control the arm (see Fig. on page 571, for the arm); storing, in a controller (see Fig. on page 571; and Table on page 570, for surgeon’s control) that controls the arm (see Fig. on page 571, for the arm), data indicating a positional relationship (see Table on page 570 and Fig. on page 571, meet the positional relationship) between a tip of the tool (see Fig. on page 571, for the tool tip) and the measurement fixture or data to be used to calculate 2305560180US the positional relationship (see Table on page 570 and Fig. on page 571, meet the positional relationship); and calculating, by means of the controller (see Fig. on page 571; and Table on page 570, for surgeon’s control), positional coordinates of the tip of the tool (see Fig. on page 571, for the tool tip) in the reference coordinate system (see Table on page 570, wherein the feedback has been interpreted as reference coordinate system) based on position data of the measurement fixture and the positional relationship (see Table on page 570 and Fig. on page 571, meet the positional relationship), wherein the position data is detected by using acquired image data (see Fig. on page 571, particularly top left corner has shown clear evidence of acquired image data displayed on the surgeon console as well) from the visual sensor (see Fig. on page 571, wherein one of the arms contains a camera which has been taken as visual sensor).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
Birk, A Computation for Robots to Orient and Position Hand-Held Workpieces;
Beasley et al., Increasing Accuracy in Image-Guided Robotic Surgery Through Tip Tracking and Model-Based Flexion Correction;
Wang et al., Positioning control system based on computer vision;
Stolka et al., Improving Navigation Precision of Milling Operations in Surgical Robotics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    150
    150
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B


	
	
	
	
	
	
	
	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Anti-Reflection technology takes advantage of light’s wave-like properties, manipulating how it reflects of a surface.  The principle is to for the wave phase of the incident light and the interference light to be out of sync so as to cause the destructive interference of light.